Exhibit 10.1

AGREEMENT OF SALE AND PURCHASE

 

[30 KNIGHTSBRIDGE, PISCATAWAY, NEW JERSEY]

 

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this 2d day of April,
2004 by and between Mack-Cali Realty Corporation, a corporation organized under
the laws of the State of Maryland, having an address at 11 Commerce Drive,
Cranford, New Jersey 07016 (“Purchaser”) and AT&T Corp., a corporation organized
under the laws of the State of New York, having an address at 55 Corporate
Drive, Bridgewater, New Jersey 08807 (“Seller”).

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions.  For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

 

“Assignment of AT&T Wireless License” has the meaning ascribed to such term in
Section 2.4 and shall be in the form attached hereto as Exhibit I.

 

“Assignment of Permits, Plans and Licenses” has the meaning ascribed to such
term in Section 10.3 and which shall be in the form attached hereto as Exhibit
K.

 

“AT&T Wireless License” has the meaning ascribed to such term in Section 2.4 and
which is attached hereto as Exhibit H.

 

 “Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over the Real Property and Improvements, or any
portion thereof.

 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3 and which
shall be in the form attached hereto as Exhibit L.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(f) and shall be in the form attached as Exhibit F.

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” has the meaning ascribed to such term in Section 10.1.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

 

1

--------------------------------------------------------------------------------


 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.2, 5.2(b), 5.3(c), 5.4, 5.5, 8.2, 10.4, 12.1, 16.1, 18.2
and 18.8, and any other provisions which pursuant to their terms survives the
Closing hereunder.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

 

“Effective Date” means the latest date on which this Agreement has been executed
by Seller or Purchaser, which date shall be set forth opposite such party’s
signature.

 

“Environmental Condition” has the meaning ascribed to such term in Section 5.3.

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive
pertaining to Hazardous Substances issued by any Authorities and in effect as of
the date of this Agreement with respect to or which otherwise pertains to or
affects the Real Property or the Improvements, or any portion thereof, the use,
ownership, occupancy or operation of the Real Property or the Improvements, or
any portion thereof, or Purchaser, and as same have been amended, modified or
supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C.
§1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research
Act (42 U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42
U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization Act of 1986 (42
U.S.C. § 9601 et seq.), the New Jersey Environmental Rights Act (N.J.S.A.
2A:35A-1 et seq.), the New Jersey Spill Compensation and Control Act (N.J.S.A.
58:10-23.11 et seq.), the New Jersey Air Pollution Control Act (N.J.S.A. 26:2C-l
et seq.), the Hazardous Substances Discharge: Reports and Notices Act (N.J.S.A.
13:1K-15 et seq.), the Industrial Site Recovery Act (N.J.S.A. 13: 1K-6 et seq.)
(“ISRA”), the New Jersey Underground Storage of Hazardous Substances Act
(N.J.S.A. 58: 10A-2 1 et seq.) (collectively, the “Environmental Statutes”), and
any and all rules and regulations which have become effective prior to the date
of this Agreement under any and all of the Environmental Statutes.

 

“Escrow Agent” means Lawyers Title Insurance Corporation.

 

“Existing Survey” means Seller’s existing survey of the Real Property dated
October 7, 1992, prepared by Casey & Keller, Inc. and updated through September
17, 2003.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

2

--------------------------------------------------------------------------------


 

“Furniture” has the meaning ascribed to such term in Section 2.1.

 

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
acids, alkalis, chemicals, petroleum products or byproducts, PCBs, phosphates,
lead or other heavy metals and chlorine, (c) any solid or liquid waste
(including, without limitation, hazardous waste), hazardous air pollutant,
hazardous substance, hazardous chemical substance and mixture, toxic substance,
pollutant, pollution, regulated substance and contaminant, as such terms are
defined in any of the Environmental Statutes and (d) any other chemical,
material or substance, the use or presence of which, or exposure to the use or
presence of which, is prohibited, limited or regulated by any Environmental
Statutes.

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“Initial Scheduled Closing Date” means May 24, 2004.

 

“Lease” means the lease from Purchaser to Seller as described in Section 2.1(b),
a draft copy of which is attached hereto as Exhibit B and the final form of
which shall be negotiated and agreed to by the parties during the Evaluation
Period.

 

“Licenses” has the meaning ascribed to such term in Section 2.4(a).

 

“Maximum Credit” has the meaning ascribed to such term in Section 11.1.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 2.3.

 

“Permitted Outside Parties” has the meaning ascribed to such term in Section
5.2(b).

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Information” has the meaning ascribed to such term in Section
5.3(c).

 

“Real Property” means that certain parcel or parcels of real property located at
30 Knightsbridge, Piscataway, New Jersey, as more particularly described on the
legal description attached hereto and made a part hereof as Exhibit A, together
with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

3

--------------------------------------------------------------------------------


 

“Right of Access and Confidentiality Agreement” means that certain Right of
Access and Confidentiality Agreement fully executed on March 26, 2004 by and
between Seller and Mack-Cali Realty, L.P.

 

“Scheduled Closing Date” means June 1, 2004 or such earlier or later date to
which Purchaser and Seller may hereafter agree in writing.

 

“Section 2.2(b) Transactions” has the meaning ascribed to such term in Section
2.2(b).

 

“Service Contracts” means all of Seller’s service agreements, maintenance
contracts, equipment leasing agreements, warranties, guarantees, bonds, open
purchase orders and other contracts for the provision of labor, services,
materials or supplies relating solely to the Real Property or Improvements.

 

“Significant Portion” means, for purposes of the condemnation provisions set
forth in Article XII hereof, a taking by condemnation of a portion of the
Property having a fair market value in excess of Five Hundred Thousand Dollars
($500,000.00).

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 12.1, Articles XII and XIII, 16.1,
18.2 and 18.8, and any other provisions which pursuant to their terms survive
any termination of this Agreement.

 

“Thomson Financial License” has the meaning ascribed to such term in Section
2.4.

 

“Title Commitment” has the meaning ascribed to such term in Section 6.1.

 

“Title Company” means Lawyers Title Insurance Corporation.

 

“To Seller’s Knowledge” means the present actual (as opposed to constructive or
imputed) knowledge solely of (a) Vincent Placco, the Global Real Estate Manager,
with respect to any environmental representations, and (b) Paul Foeldveri, the
property manager for the Property who has held that position since November
2003, and Claudia Ortuso, the property manager for the Property for the four
years prior to Paul Foeldveri, both of whom are employed by The Gale Company,
with respect to any non-environmental representations. The knowledge of the
referenced individuals is without any independent investigation or inquiry
whatsoever, including, without limitation, any review of the Documents.

 

Section 1.2            References: Exhibits and Schedules.  Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference.  The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1            Agreement.

 

(a)           Seller hereby agrees to sell, convey and assign to Purchaser, and
Purchaser hereby agrees to purchase and accept from Seller, on the Closing Date
and subject to the terms and conditions of this Agreement, all of the following
(collectively, the “Property”):

 

(i)            the Real Property;

 

(ii)           the Improvements;

 

(iii)          all of Seller’s right, title and interest, to the extent
assignable or transferable, in and to all other intangible rights, titles,
interests, privileges and appurtenances owned by Seller and related to or used
exclusively in connection with the ownership, use or operation of the Real
Property or the Improvements;

 

(iv)          all of Seller’s right, title and interest in and to the AT&T
Wireless License;

 

(v)           to the extent assignable, plans and specifications, existing
survey, governmental licenses, certificates, permits and approvals relating to
the Property; and

 

(vi)          all of Seller’s right, title and interest in the Furniture as
hereinafter defined. The Lease shall provide that Purchaser shall notify Seller
of any furniture which Purchaser elects to keep at the Property forty five days
prior to the expiration of the lease term (“Furniture”), and Seller shall convey
such Furniture to Seller by appropriate bill of sale and Seller shall be
responsible to remove all other furniture upon the expiration of the Lease.

 

(b)           On the Closing Date, Purchaser shall lease a portion of the
Property back to Seller pursuant to the form of lease approved by the parties
and attached hereto as Exhibit B (the “Lease”).

 

Section 2.2            Indivisible Economic Package and Closing Contingencies.

 

(a)           Purchaser has no right to purchase, and Seller has no obligation
to sell, less than all of the Property, it being the express agreement and
understanding of Purchaser and Seller that, as a material inducement to Seller
and Purchaser to enter into this Agreement, Purchaser has agreed to purchase,
and Seller has agreed to sell, all of the Property, subject to and in accordance
with the terms and conditions hereof.

 

(b)           In addition to the conditions precedent set forth in Article IX of
this Agreement, the Closing shall be contingent upon satisfaction of the
conditions set forth in this

 

5

--------------------------------------------------------------------------------


 

Section 2.2(b) contemporaneously at the Closing.  Purchaser has no right to
purchase, and Seller has no obligation to sell the Property, unless the terms
and conditions of this Section 2.2(b) are satisfied at the Closing, it being the
express agreement and understanding of Purchaser and Seller that, as a material
inducement to Seller to enter into this Agreement, Purchaser and Seller have
agreed to close title to the following properties and to execute and deliver the
following documents at the Closing.

 

(i)            Contemporaneously with the Closing, the parties shall close title
to real property known as Kemble Plaza II, 412 Mt. Kemble Avenue, Morris
Township, New Jersey and that certain parcel containing approximately 25 acres
commonly known as Lot 15, Block 23.02, whereby Seller shall sell and Purchaser
shall purchase said real property upon such terms and conditions agreed to by
the parties, including but not limited to, execution and delivery of a certain
lease from Purchaser to Seller as described in the contract of sale for such
property.

 

(ii)           Contemporaneously with the Closing, the parties shall execute and
deliver the documents required pursuant to that certain Master Assignment and
Assumption Agreement executed by and between the parties of even date herewith
(“Master Assignment and Assumption Agreement”).

 

The transactions described in this Section 2.2(b)(i) and (ii) hereinafter
referred to as the “Section 2.2(b) Transactions.”

 

Section 2.3            Permitted Exceptions.  The Property shall be sold, and
title thereto conveyed, subject to (i) all Violations (as hereinafter defined),
(ii) the Permitted Title Exceptions (as hereinafter defined) and the Permitted
Survey Conditions (as hereinafter defined), and (iii) the Licenses (the
Violations, the Permitted Title Exceptions, the Permitted Survey Conditions, and
the Licenses being hereinafter collectively referred to as the “Permitted
Exceptions”).

 

Section 2.4            Licenses.

 

(a)           The Property is subject to the following license agreements
(collectively, the “Licenses”):

 

(i)            License Agreement between AT&T Corp., as licensor, and AT&T
Wireless, as licensee, a copy of which is attached hereto as Exhibit H (the
“AT&T Wireless License”);

 

(ii)           Enterprise Hosting Service Agreement between AT&T Corp. and
Thomson Financial Inc. and The Thomson Corporation Delaware Inc. (the “Thomson
Financial License Agreement”); and

 

(iii)          Revocable License Agreement between AT&T Corp., as licensor, and
Metrocall, Inc., as Licensee (the “Metrocall Agreement”); and

 

(iv)          License Agreement between AT&T Corp., as licensor, and Affinity
Federal Credit Union, as licensee (the “Affinity FCU Agreement”).

 

6

--------------------------------------------------------------------------------


 

(b)           At the Closing, Seller shall assign and Purchaser shall assume all
of Seller’s rights and obligations under the AT&T Wireless License to the extent
arising after the Closing Date. Seller shall be solely liable for all
obligations under the AT&T Wireless License to the extent arising prior to the
Closing Date. The parties shall execute an Assignment and Assumption Agreement
of the AT&T Wireless License in the form attached hereto as Exhibit I. To
Seller’s Knowledge, Seller represents Seller is not in default under the AT&T
Wireless License, and no event has occurred which with the passage of time, or
the giving of notice, or both, would constitute a default by Seller under the
AT&T Wireless License.

 

(c)           At the Closing, Seller shall not assign to Purchaser and Purchaser
shall not assume any of Seller’s rights and obligations under the Thomson
Financial License Agreement, Metrocall Agreement and Affinity FCU Agreement
(‘Excluded Agreements”). The Excluded Agreements shall continue in full force
and effect between Seller and the respective parties under the Excluded
Agreements; provided however, that Seller shall cause all of the Excluded
Agreements to terminate at or before the expiration or earlier termination of
the term of the Lease.  Seller shall indemnify Purchaser and hold Purchaser
harmless from and against, any claims, liabilities, damages, loss, cost or
expense (including, but not limited to, reasonable attorneys fees) arising out
of or resulting from the Excluded Agreements.  This paragraph shall survive
Closing of title.

 

ARTICLE III

CONSIDERATION

 

Section 3.1            Purchase Price.  The purchase price for the Property (the
“Purchase Price”) shall be Seven Million Five Hundred Thousand Dollars
($7,500,000.00) in lawful currency of the United States of America, payable as
provided in Section 3.2.

 

Section 3.2            Method of Payment of Purchase Price.  No later than 3:00
p.m. (Eastern time) on the Closing Date, Purchaser shall pay to Seller the
Purchase Price (less the Earnest Money Deposit) by Federal Reserve wire transfer
of immediately available funds to an account designated by Seller (such funds,
the “Closing Funds”).  Seller agrees to provide the wiring instructions to
Purchaser at least three (3) business days prior to Closing.  In the event that
the Closing Funds are received after 3:00 p.m. (Eastern time) on the Closing
Date but prior to 3:00 p.m. (Eastern time) on the date one (1) Business Day
after the Closing Date, then the Closing shall nevertheless be deemed to occur
on the Closing Date.  In the event that the Closing Funds are not received by
3:00 p.m. (Eastern time) on the date one (1) Business Day after the Closing
Date, then Purchaser shall be deemed to have defaulted under this Agreement.

 

ARTICLE IV

EARNEST MONEY DEPOSIT

AND ESCROW INSTRUCTIONS

 

Section 4.1            The Earnest Money Deposit.  On the date two (2) Business
Days after the execution and delivery of this Agreement by Purchaser, Purchaser
shall deposit with the Escrow Agent, by Federal Reserve wire transfer of
immediately available funds, the sum of Five Hundred Thousand Dollars
($500,000.00) as the earnest money deposit on account of the

 

7

--------------------------------------------------------------------------------


 

Purchase Price (the “Earnest Money Deposit”).  TIME IS OF THE ESSENCE with
respect to the deposit of the Earnest Money Deposit.

 

Section 4.2            Escrow Instructions.  The Earnest Money Deposit shall be
held in escrow by the Escrow Agent in an interest-bearing account, in accordance
with the provisions of Article XVII.  In the event this Agreement is not
terminated by Purchaser pursuant to the terms hereof by the end of the
Evaluation Period in accordance with the provisions of Section 5.3(c) herein,
the Earnest Money Deposit and the interest earned thereon shall, subject to the
terms and provisions of this Agreement, become non-refundable to Purchaser.  In
the event this Agreement is terminated by Purchaser prior to the expiration of
the Evaluation Period, the Earnest Money Deposit, together with all interest
earned thereon, shall be refunded to Purchaser.

 

ARTICLE V

INSPECTION OF PROPERTY

 

Section 5.1            Evaluation Period.  For a period beginning on the
Effective Date and ending at 5:00 p.m. Eastern time on May 14, 2004 (the
“Evaluation Period”), Purchaser and its authorized agents and representatives
(for purposes of this Article V, the “Licensee Parties”) shall have the right to
enter upon the Real Property at all reasonable times during normal business
hours to perform an inspection of the Property.  Purchaser will provide to
Seller notice (for purposes of this Section 5.1, an “Entry Notice”) of the
intention of Purchaser or the other Licensee Parties to enter the Real Property
at least 24 hours prior to such intended entry and specify the intended purpose
therefor and the inspections and examinations contemplated to be made and with
whom any Licensee Party will communicate.  At Seller’s option, Seller may be
present for any such entry and inspection.  Notwithstanding anything to the
contrary contained herein, no invasive physical testing or boring shall be
conducted during any such entry by Purchaser or any Licensee Party upon the Real
Property without Seller’s specific prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.  TIME IS OF THE ESSENCE with
respect to the provisions of this Section 5.1.

 

Section 5.2            Document Review.

 

(a)           Prior to the Closing, Purchaser and the Licensee Parties shall
have the right to review, inspect and photocopy, at Purchaser’s sole cost and
expense, all of the following which may be in Seller’s possession in AT&T’s
possession at the Real Property or at Seller’s Lease Administration Office
located at 55 Corporate Drive, Bridgewater, New Jersey which Assignor represents
and warrants to Assignee are, to the knowledge of Jack Colasurdo, Global Real
Estate Director, the locations where all material Documents (as hereinafter
defined) are located: all existing environmental, engineering or consulting
reports and studies of the Real Property (which Purchaser shall have the right
to have updated at Purchaser’s sole cost and expense), real estate tax bills,
together with assessments (special or otherwise), ad valorem and personal
property tax bills, covering the period of Seller’s ownership of the Property;
current and prior calendar year’s operating statements; title reports, searches
and policies; surveys; documents pertaining to the operation and management of
the Real Property and Improvements; licenses, permits and approvals pertaining
to the operation of the Real Property and Improvements; and the AT&T Wireless
License (collectively, the “Documents”).  Such inspections shall occur at a
location selected by Seller, which may be at the office of Seller,

 

8

--------------------------------------------------------------------------------


 

Seller’s counsel, Seller’s property manager, at the Real Property or any of
them.  Purchaser shall not have the right to review or inspect materials not
directly related to the leasing, maintenance and/or management of the Property,
including, without limitation, all of Seller’s internal memoranda, financial
projections, budgets, appraisals, proposals for work not actually undertaken,
accounting and tax records and similar proprietary, elective or confidential
information.

 

(b)           Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and have been provided to Purchaser
solely to assist Purchaser in determining the desirability of purchasing the
Property.  Subject only to the provisions of Article XII, Purchaser agrees not
to disclose the contents of the Documents or any of the provisions, terms or
conditions contained therein, to any party outside of Purchaser’s organization
other than its attorneys, partners, accountants, lenders, consultants, advisors
or investors (collectively, for purposes of this Section 5.2(b), the “Permitted
Outside Parties”).  Purchaser further agrees that within its organization, or as
to the Permitted Outside Parties, the Documents will be disclosed and exhibited
only to those persons within Purchaser’s organization or to those Permitted
Outside Parties who are responsible for determining the desirability of
Purchaser’s acquisition of the Property or otherwise have need to know. 
Purchaser agrees not to divulge the contents of such Documents and other
information except in accordance with the confidentiality standards set forth in
this Section 5.2, Article XII, and the provisions of Paragraph 2 of a certain
Right of Access and Confidentiality Agreement.  In permitting Purchaser and the
Permitted Outside Parties to review the Documents and other information to
assist Purchaser, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver.

 

(c)           Purchaser acknowledges that some of the Documents may have been
prepared by third parties and may have been prepared prior to Seller’s ownership
of the Property.  PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS OR THE SOURCES THEREOF.  EXCEPT AS OTHERWISE PROVIDED HEREIN, SELLER
HAS NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN
ACCOMMODATION TO PURCHASER.

 

Section 5.3            Entry and Inspection Obligations; Termination of
Agreement.

 

(a)           Purchaser agrees that in entering upon and inspecting or examining
the Property, Purchaser and the other Licensee Parties will not: interfere with
the operation and maintenance of the Real Property or Improvements; damage any
part of the Property or any personal property owned or held by Seller or any
other person or entity; injure or otherwise cause bodily harm to Seller, or to
any of Seller’s agents, guests, invitees, contractors and employees, or to any
other person or entity; permit any liens to attach to the Real Property by
reason of the

 

9

--------------------------------------------------------------------------------


 

exercise of Purchaser’s rights under this Article V or reveal or disclose any
information obtained concerning the Property and the Documents to anyone outside
Purchaser’s organization, except in accordance with the confidentiality
standards set forth in Section 5.2(b) and Article XII.  Purchaser will: (i)
promptly pay when due to the third parties who assisted and were contracted for
by Purchaser, the costs of all entry and inspections and examinations done with
regard to the Property; (ii) cause any inspection to be conducted in accordance
with standards customarily employed in the industry and in compliance with all
Governmental Regulations; (iii) at Seller’s request, furnish to Seller copies of
all third party reports that address the physical conditions of the Property;
provided, however, Purchaser shall not provide Seller third party reports
relating to any financial analysis of the Property or non-physical analysis of
the Property or incorporating any analysis by Purchaser, and provided further
that Seller assumes all risk that any information furnished by Purchaser under
this paragraph might be misleading, incorrect or incomplete and Seller
understands that any use or reliance on said information is at the full and sole
risk of Seller; and (iv) restore the Real Property and Improvements to the
condition in which the same were found before any such entry upon the Real
Property and inspection or examination was undertaken.

 

(b)           Purchaser shall indemnify and hold Seller harmless from any and
all damage, loss, claim, liability or expense (including reasonable attorneys
fees of attorneys of Seller’s choice) arising out of any inspections,
investigations, examinations, sampling or tests conducted by Purchaser or any of
the Licensee Parties (“Property Examination”), whether prior to or after the
date hereof, except to the extent such damage, loss, claim, liability or expense
(including reasonable attorneys fees of attorneys of Seller’s choice) is the
result of Seller’s negligence or willful misconduct., or any condition existing
on the Property prior to Purchaser’s Property Examination.  In no event shall
Purchaser have any liability arising out of its discovery of existing conditions
discovered by Purchaser except to the extent that any such conditions are
contributed to, aggravated, or exacerbated by the negligence of Purchaser or its
employees, agents, contractors or subcontractors. This provision shall survive
the termination of this Agreement.

 

(c)           In the event that Purchaser determines, for any reason or no
reason, that it does not desire to complete the transaction contemplated by this
Agreement Purchaser shall have the right to terminate this Agreement by
providing written notice to Seller prior to the expiration of the Evaluation
Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO.  The failure of
Purchaser to deliver any termination notice to Seller during the Evaluation
Period as provided in the immediately preceding sentence shall be deemed to be
an election not to terminate this Agreement, in which event Purchaser shall
thereupon be deemed to have waived any right to terminate this Agreement
pursuant to the provisions of this Section 5.3(c) and this Agreement shall
continue in full force and effect in accordance with its terms, and the Earnest
Money Deposit shall, unless otherwise provided for in this Agreement, thereupon
become nonrefundable by Purchaser on the last day of the Evaluation Period.  In
the event Purchaser terminates this Agreement in accordance with this Section
5.3(c), or under any other right of termination as set forth herein, Purchaser
shall have the right to receive a refund of the Earnest Money Deposit, together
with all interest which has accrued thereon, and except with respect to the
Termination Surviving Obligations, this Agreement and the Section 2.2(b)
Transactions shall be null and void and the parties shall have no further
obligation to each other.  In the event this Agreement is terminated, Purchaser
shall return to Seller (i) all copies Purchaser has made of the Documents and
(ii) copies of any studies, reports or test results regarding any

 

10

--------------------------------------------------------------------------------


 

part of the Property obtained by Purchaser, before or after the execution of
this Agreement, in connection with Purchaser’s inspection of the Property
(collectively, “Purchaser’s Information”) which Seller specifically requests of
Purchaser promptly following the time this Agreement is terminated for any
reason.

 

Section 5.4            Sale “As Is”  THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER.  THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY.  OTHER THAN
THE MATTERS REPRESENTED IN SECTION 8.1 HEREOF OR ELSEWHERE SPECIFICALLY
REPRESENTED IN THIS AGREEMENT, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS
SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY
OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS HAVE BEEN MADE.

 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OF ITS AFFILIATES NOR ANY
OTHER PERSON IS MAKING, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO PURCHASER, AND NO WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE
BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR
THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR
ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS, (f) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g)
THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS.  PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT, EXCEPT WITH RESPECT TO THE REPRESENTATIONS OF SELLER CONTAINED IN THIS
AGREEMENT, IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY.  PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS

 

11

--------------------------------------------------------------------------------


 

CONDUCTED OR WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY,
INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE
LIMITED MATTERS REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR SPECIFICALLY
REPRESENTED IN THIS AGREEMENT BY SELLER) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT OR ATTORNEY OF SELLER.  PURCHASER ACKNOWLEDGES THAT ALL INFORMATION
OBTAINED BY PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND, EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, SELLER WILL NOT BE DEEMED TO HAVE
REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE
DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER.  UPON CLOSING AND EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT,
PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INSPECTIONS AND INVESTIGATIONS.  PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL
ACCEPT THE PROPERTY, “AS IS, WHERE IS,” WITH ALL FAULTS.  PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT
OF SELLER OR ANY THIRD PARTY.  SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY
ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER
PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. 
PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS”
NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE
MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY.  PURCHASER, WITH PURCHASER’S
COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS
AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND
OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND
THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE
PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS
AGREEMENT.  THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL EXPRESSLY SURVIVE
THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE
HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS IF SET FORTH AT LENGTH
THEREIN.

 

EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTION 5.5, PURCHASER FURTHER COVENANTS AND
AGREES NOT TO SUE SELLER FOR, AND,

 

12

--------------------------------------------------------------------------------


 

RELEASES SELLER OF AND FROM AND WAIVES ANY CLAIM OR CAUSE OF ACTION THAT
PURCHASER MAY HAVE AGAINST SELLER UNDER ANY ENVIRONMENTAL LAW (INCLUDING WITHOUT
LIMITATION ANY ENVIRONMENTAL STATUTES), NOW EXISTING OR HEREAFTER ENACTED OR
PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS, HAZARDOUS SUBSTANCES OR
ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, AND THE NEW JERSEY SPILL COMPENSATION
AND CONTROL ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT RELATED TO ENVIRONMENTAL
CONDITIONS, HAZARDOUS SUBSTANCES OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT
OR MIGRATING FROM OR ONTO THE PROPERTY.  THE PROVISIONS OF THIS PARAGRAPH SHALL
SURVIVE THE CLOSING OF TITLE TO THE PROPERTY OR THE TERMINATION OF THIS
AGREEMENT, AS THE CASE MAY BE.

 

Section 5.5            Environmental Indemnification.

 

(a)           Subject to the terms hereof, Seller shall indemnify, defend and
hold harmless Purchaser from and against all claims which are asserted or
commenced by third parties against Purchaser in connection with any violation
of, or remediation required pursuant to, any Environmental Laws, but only to the
extent that such claims arise from an Environmental Condition that existed prior
to the Closing Date and except to the extent that the Environmental Condition or
claim are contributed to, aggravated, or exacerbated by the acts, omissions or
negligence of Purchaser or its employees, agents, contractors or subcontractors.
“Environmental Condition” shall mean any environmental contamination or
pollution of, or the release of Hazardous Substances into, the surface water,
groundwater, surface soil, subsurface soil, sediment, air or land at, on,
beneath or emanating from the Property.

 

(b)           In the case of any claim asserted by a third party against
Purchaser, Purchaser shall provide notice to Seller promptly after Purchaser has
knowledge or notice of a claim that has been made as to which indemnity may be
sought, and Purchaser shall permit Seller, at Seller’s cost, to assume the
defense of any claim or litigation arising therefrom, provided that (i) the
counsel for Seller who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to Purchaser, and (ii) Purchaser may
participate in such defense at Purchaser’s expense. Except with the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
Seller, in the defense of any such claim or litigation, shall not consent to the
entry of any judgment or enter into any settlement that provides for injunctive
relief or other nonmonetary relief affecting Purchaser or the Property or that
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to Purchaser of a release of all liability in respect of such claim or
litigation. Seller and Purchaser shall cooperate in the defense of any claim or
litigations subject to the terms herein. The failure of Purchaser to provide
notice to Seller in accordance with this Section 5.3 shall relieve Seller of its
obligations under Section 5.3 hereof only to the extent that Seller is actually
prejudiced by such failure.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VI

TITLE AND SURVEY MATTERS

 

Section 6.1            Title Insurance.  Purchaser acknowledges that Seller has
delivered to Purchaser, and Purchaser has received, a copy of Seller’s current
title policy for the Property, and Purchaser will obtain and deliver to Seller
prior to the expiration of the Evaluation Period a copy of a commitment for
title insurance (the “Title Commitment”) from the Title Company with respect to
the Property.  If the Title Commitment discloses exceptions to title which are
both (A) not included within the list of permitted title matters listed on
Exhibit C attached hereto and made a part hereof and (B) material and adverse to
Purchaser in Purchaser’s good faith business judgment (any such exception being
referred to herein as an “Unpermitted Title Exception”), then Purchaser shall
have the right to give Seller notice of any such Unpermitted Title Exception on
or prior to the date which is five (5) days after Purchaser’s receipt of the
title commitment (the “Title Objection Out Date”).  Any matters revealed by the
Title Commitment that are not objected to by Purchaser on or prior to the Title
Objection Out Date shall be deemed “Permitted Title Exceptions”.  In addition,
any matters revealed by the Title Commitment that do not constitute Unpermitted
Title Exceptions, regardless of whether Purchaser objects thereto, shall
constitute Permitted Title Exceptions.  Seller shall have five (5) days
following the receipt of any such notice in which to give Purchaser notice that
Seller will either (a) cause such Unpermitted Title Exception(s) to be deleted
as an exception from the Title Commitment or insured against by the Title
Company or (b) not cause such Unpermitted Title Exception(s) to be deleted as an
exception from the Title Commitment or insured against by the Title Company
(without payment of additional charge or premium by either party); if Seller
gives notice pursuant to clause (a), then Seller will cause such Unpermitted
Title Exception(s) to be deleted from the Title Commitment or cause the Title
Company to give affirmative insurance in favor of Purchaser with respect to such
Unpermitted Title Exception(s) prior to the Closing Date (and Seller shall have
the right to adjourn the Closing Date for up to four (4) days in order to
effectuate same).  If Seller (i) fails to give any such notice within said five
(5) day period, or (ii) gives notice pursuant to clause (b) above, then
Purchaser will have three (3) Business Days following the earlier of the
expiration of such five (5) day period or the giving of such notice by Seller in
which to elect to either (X) terminate this Agreement or (Y) waive the right to
terminate this Agreement as a result of any such Unpermitted Title Exception(s),
which election must be made by the giving of notice thereof to Seller within
said three (3) Business Day period.  If Purchaser fails to deliver such notice
terminating this Agreement pursuant to clause (X) above within said three (3)
Business Day period, then Purchaser shall be deemed to have waived its right to
terminate this Agreement.  If Purchaser elects to waive, or is deemed to have
waived, the right to terminate this Agreement as aforesaid, then any Unpermitted
Title Exceptions previously objected to by Purchaser shall become “Permitted
Title Exceptions”.  If Purchaser terminates this Agreement as aforesaid, then
Seller and Purchaser shall direct the Title Company to return the Earnest Money
Deposit to Purchaser, and neither party shall have any further obligation under
this Agreement or the Section 2.2(b) Transactions, except that the obligations
of the parties under the Termination Surviving Obligations shall survive. 
Purchaser acknowledges that Seller shall be entitled to deliver its notice under
clause (a) or clause (b) above in its sole and absolute discretion subject to
the provisions of Section 6.4 of this Agreement.

 

Section 6.2            Survey.  Purchaser acknowledges that Seller has delivered
to Purchaser, and Purchaser has received, a copy of Seller’s current survey for
the Property, and Purchaser

 

14

--------------------------------------------------------------------------------


 

may, at Purchaser’s option within the Evaluation Period, obtain, and deliver to
Seller a copy of, an updated survey of the Property certified to Purchaser and
the Title Company (the existing survey or the updated survey, as applicable,
“Survey”).  If Purchaser does not obtain an updated survey, then Seller, upon
request by Purchaser, shall execute and deliver at Closing a survey affidavit of
no change.  If the Survey discloses conditions which are both (A) not included
within the list of permitted title matters listed on Exhibit C attached hereto
and made a part hereof and (B) material and adverse to Purchaser in Purchaser’s
good faith business judgment (any such exception being referred to herein as an
“Unpermitted Survey Condition”, then Purchaser shall have the right to give
Seller notice of any such Unpermitted Survey Condition on or prior to the date
which is five (5) days after Purchaser’s receipt of the Survey (the “Survey
Objection Out Date”).  Any matters revealed by the Survey that are not objected
to by Purchaser on or prior to the Survey Objection Out Date shall be deemed
“Permitted Survey Conditions”.  In addition, any matters revealed by the Survey
that do not constitute Unpermitted Survey Conditions, regardless of whether
Purchaser objects thereto, shall constitute Permitted Survey Conditions.  Seller
shall have five (5) days following the receipt of any such notice in which to
give Purchaser notice that Seller will either (a) cause such Unpermitted Survey
Conditions(s) to be removed from the Survey or insured against by the Title
Company or (b) not cause such Unpermitted Survey Conditions(s) to be removed
from the Survey or insured against by the Title Company (without payment of
additional charge or premium by either party); if Seller gives notice pursuant
to clause (a), then Seller will cause such Unpermitted Survey Conditions(s) to
be deleted from the Survey, or cause the Title Company to give affirmative
insurance in favor of Purchaser with respect to such Unpermitted Survey
Conditions(s) prior to the Closing Date (and Seller shall have the right to
adjourn the Closing Date for up to four (4) days in order to effectuate same). 
If Seller (i) fails to give any such notice within said five (5) day period, or
(ii) gives notice under clause (b) above, then Purchaser will have three (3)
Business Days following the giving of such notice by Seller in which to either
(X) elect to terminate this Agreement, or (Y) waive the right to terminate this
Agreement as a result of any such Unpermitted Survey Conditions(s), which
election must be made by the giving of notice thereof to Seller within said
three (3) Business Day period.  If Purchaser fails to deliver such notice
terminating this Agreement pursuant to clause (X) above within said three (3)
Business Day period, then Purchaser shall be deemed to have waived its right to
terminate this Agreement.  If Purchaser elects to waive, or is deemed to have
waived, the right to terminate this Agreement as aforesaid, then any Unpermitted
Survey Conditions previously objected to by Purchaser shall become “Permitted
Survey Conditions”.  If Purchaser terminates this Agreement as aforesaid, then
Seller and Purchaser shall direct the Title Company to return the Earnest Money
Deposit to Purchaser, and neither party shall have any further obligation under
this Agreement or the Section 2.2(b) Transactions, except that the obligations
of the parties under the Termination Surviving Obligations shall survive. 
Purchaser acknowledges that Seller shall be entitled to deliver its notice under
clause (a) or clause (b) above in its sole and absolute discretion subject to
the provisions of Section 6.4 of this Agreement.

 

Section 6.3            Updates.  In the event that any update of the Title
Commitment or the Survey shows any new matters or conditions to which Purchaser
does not desire to take subject, Purchaser shall deliver notice thereof to
Seller prior to the date three (3) Business Days after Purchaser receives such
update of the Title Commitment or the Survey (and if Purchaser fails to deliver
such notice within such three (3) Business Day period, then Purchaser shall be
deemed to have accepted such matters or conditions as Permitted Title Exceptions
or Permitted Survey

 

15

--------------------------------------------------------------------------------


 

Conditions, as applicable).  Seller shall have three (3) Business Days following
the receipt of any such notice in which to give Purchaser notice that Seller
will either (a) cause such new matter or condition to be deleted from the Title
Commitment or removed from the Survey, as the case may be, or (b) not cause such
new matter or condition to be deleted from the Title Commitment or removed from
the Survey, as the case may be; if Seller gives notice pursuant to clause (a),
then Seller will cause same to occur prior to the Closing Date (and Seller shall
have the right to adjourn the Closing Date for up to four (4) days in order to
effectuate same).  If Seller (i) fails to give any such notice within said three
(3) Business Day period, or (ii) gives notice pursuant to clause (b) above, then
Purchaser will have three (3) Business Days following the giving of such notice
by Seller in which to elect to either (X) terminate this Agreement, or (Y) waive
the right to terminate this Agreement as a result of any such new matter or
condition, which election must be made by the giving of notice thereof to Seller
within said three (3) Business Day period.  If Purchaser fails to deliver such
notice terminating this Agreement pursuant to clause (X) above within said three
(3) Business Day period, then Purchaser shall be deemed to have waived its right
to terminate this Agreement.  If Purchaser elects to waive the right, or is
deemed to have elected to waive the right, to terminate this Agreement as
aforesaid, then any new matter or condition previously objected to by Purchaser
shall become Permitted Survey Conditions or Permitted Title Exceptions, as the
case may be.  If Purchaser terminates this Agreement as aforesaid, then Seller
and Purchaser shall direct the Title Company to return the Earnest Money Deposit
to Purchaser, and neither party shall have any further obligation under this
Agreement or the Section 2.2(b) Transactions, except that the obligations of the
parties under the Termination Surviving Obligations shall survive.  Purchaser
acknowledges that Seller shall be entitled to deliver its notice under clause
(a) or clause (b) above in its sole and absolute discretion subject to the
provisions of Section 6.4 of this Agreement.

 

Section 6.4.           Notwithstanding anything contained herein to the
contrary, except as specified in this Section 6.4, Seller shall have no
obligation to take any steps, bring any action or proceeding or incur any effort
or expense whatsoever to cure any title or survey objection, provided, however,
notwithstanding the foregoing, Seller shall cause to be removed as exceptions to
title any mortgages, mechanic’s or materialmen’s liens filed against the
Property due to work performed at the Property by Seller at Seller’s direction,
and monetary liens and other encumbrances which are dischargeable by the payment
of a sum certain at the Closing (and Seller shall have the right to adjourn the
Closing Date for up to four (4) days in order to effectuate same).

 

ARTICLE VII

INTERIM OPERATING COVENANTS

AND VIOLATIONS

 

Section 7.1            Interim Operating Covenants.  Seller covenants to
Purchaser that Seller will:

 

(a)           Operations. From the Effective Date until Closing, continue to
operate, manage and maintain the Improvements in the ordinary course of Seller’s
business and substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and further subject to Article XI of this Agreement.

 

16

--------------------------------------------------------------------------------


 

(b)           Compliance with Governmental Regulations.  From the Effective Date
until Closing, not knowingly take any action that Seller knows would result in a
failure to comply in all material respects with all Governmental Regulations
applicable to the Property, it being understood and agreed that prior to
Closing, Seller will have the right to contest any such Governmental
Regulations.

 

(c)           Service Contracts. From the Effective Date until Closing, Seller
shall have the right to enter into any Service Contracts provided that Seller
shall be solely responsible for the performance of Seller’s obligations under
any such Service Contracts and Purchaser shall have no obligation thereunder.

 

(d)           Notices.  To the extent received by Seller, from the Effective
Date until Closing, promptly deliver to Purchaser copies of written default
notices, notices of lawsuits and notices of violations affecting the Property.

 

(e)           No Encumbrances. From the Effective Date until Closing, not to
intentionally create any additional encumbrances on the title to the Property.

 

(f)            Non-Applicability Letter. Obtain prior to Closing a
non-applicability letter from the Industrial Site Evaluation Element, or its
successor, of the New Jersey Department of Environmental Protection, or its
successor, for which Seller shall apply pursuant to the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6, the regulations promulgated thereunder, and any successor
legislation and regulations (“ISRA”).  To the extent in Purchaser’s possession,
Purchaser shall provide Seller with all information reasonably requested in
order for Seller to complete the application for the non-applicability letter.

 

Section 7.2            Violations.  Purchaser shall accept title to the Property
subject to all violations of law or municipal ordinances, orders or requirements
issued by the departments of buildings, fire, labor, health or other Federal,
State, County, Municipal or other departments and governmental agencies having
jurisdiction against or affecting the Property, and any outstanding work orders,
whether any of the foregoing are outstanding as of the date hereof (each, an
“Existing Violation”) or noticed after the date hereof (each, a “New Violation”
together with the Existing Violations, the “Violations”).  In the event Seller
receives written notice of a Violation after the Effective Date and prior to
Closing and the cost to correct the Violation is equal to or less than One
Million Dollars ($1,000,000.00), Seller, at Seller’s cost and expense, shall be
responsible to correct the Violation prior to Closing or to provide Purchaser
with credit against the Purchase Price in the amount reasonably required to cure
the Violation.  If the cost to correct the Violation is reasonably estimated to
cost in excess of One Million Dollars ($1,000,000.00), Seller shall have the
right to terminate this Agreement upon ten (10) days written notice to Purchaser
unless Purchaser notifies Seller within said 10-day period that Purchaser will
accept the Property with the Violation in which case Seller shall have no
responsibility to correct the Violation and Purchaser shall receive a credit
against the Purchase Price in the amount of One Million Dollars ($1,000,000.00)
at Closing. Except as otherwise expressly provided in this Section 7.2,
Purchaser acknowledges that Seller shall have no restoration, repair,
remediation or other obligation or liability of any kind or nature with respect
to the Violations.  If the municipality where the Real Property is located
requires the issuance of a Certificate of Occupancy in connection with the sale
of the Property, Seller shall be responsible to obtain the

 

17

--------------------------------------------------------------------------------


 

Certificate of Occupancy or Certificate of Continuing Occupancy, if required by
the municipality, at Seller’s cost subject to the limitations on Seller’s
obligations to correct any Violations as provided herein.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1            Seller’s Representations and Warranties.  The following
constitute the sole representations and warranties of Seller, which
representations and warranties shall be true, accurate and complete as of the
Effective Date, and shall be deemed repeated and shall be true, accurate and
complete as of the Closing Date.  Subject to the limitations set forth in
Section 8.3 of this Agreement, Seller represents and warrants to Purchaser the
following:

 

(a)           Status.  Seller is a corporation, duly organized and validly
existing under the laws of the State of New York, and qualified to do business
in the State of New Jersey.

 

(b)           Authority.  The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller.

 

(c)           Non-Contravention.  The execution and delivery of this Agreement
by Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or Authority or conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Seller is a party or by which
it is bound.

 

(d)           Suits and Proceedings.  To Seller’s Knowledge, except as listed in
Exhibit E, there are no legal actions, suits or similar proceedings pending and
served, or threatened in writing against Seller or the Property which (i) are
not adequately covered by existing insurance and (ii) if adversely determined,
would materially and adversely affect the value of the Property, the continued
operations thereof, or Seller’s ability to consummate the transactions
contemplated hereby.

 

(e)           Non-Foreign Entity.  Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

(f)            Service Contracts.  Seller shall be solely responsible for the
performance of Seller’s obligations under any Service Contracts and Purchaser
shall have no obligations thereunder.

 

(g)           No Assignment/Bankruptcy.  Seller has not (i) made a general
assignment for the benefit of creditors; (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any voluntary petition by its creditors;
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets; or (iv) suffered the attachment or other
judicial seizure of all or substantially all of its assets.

 

18

--------------------------------------------------------------------------------


 

(h)           Environmental.  Except as set forth in the report listed in
Exhibit G:

 

(i)            To Seller’s Knowledge, there have been no violations of any
Environmental Laws at, on or under the Real Property which have not been
corrected in accordance with Environmental Laws.  To the Seller’s Knowledge,
Seller has received no written notice of any such violations from any
governmental authority of any Environmental Law.

 

(ii)           To Seller’s Knowledge, except for the two (2) existing 10,000
gallon underground storage tanks, there are no other underground storage tanks
under the Real Property installed for the purpose of storage of Hazardous
Substances (“Tanks”).  Any Tanks which have been removed, to Seller’s Knowledge,
were removed in accordance with any Environmental Laws. Except as set forth in
the report listed in Exhibit G and this subparagraph, to Seller’s Knowledge,
there are no Hazardous Substances located on or beneath the Real Property or
Improvements, and no debris has been buried on the Real Property.

 

(iii)          To Seller’s Knowledge, there are no claims, actions or
proceedings of any kind pending against the Seller under Environmental Laws with
respect to the Real Property as to which the Seller has received written notice.

 

(iv)          Seller’s SIC Code is 4813, which presently excludes the Real
Property from the definition of an “industrial establishment” as defined in the
Industrial Site Recovery Act, N.J.S.A. 13:1k-6 et seq.

 

(i)            Violations of Law.  To Seller’s Knowledge, Seller has not
received any written notice of any violations of any ordinance, regulation, law
or statute of any governmental agency pertaining to the Property or any portion
thereof.

 

(j)            Taking/Condemnation.  Seller has not received any written notice
of, nor does Seller have actual knowledge of, any eminent domain taking or
condemnation affecting all or any part of the Property.

 

(k)           Seller represents that there are no brokerage contracts or
obligations in effect with respect to or affecting the Property which would be
binding on Purchaser.

 

(l)            To Seller’s Knowledge, there are no unconfirmed or confirmed
Assessments affecting the Property.

 

(m)          Except as set forth in Section 2.4, there are no leases or other
rights to possession or occupancy affecting the Property.

 

(n)           Seller will not, and as of the Closing has not, entered into any
new leases, contracts, or other undertakings or modified, cancelled, amended or
otherwise changed any of the aforesaid affecting the Property without the
express written consent of Purchaser, except to the extent required pursuant to
this Agreement, if any.

 

(o)           Patriot Act. Neither Seller nor any person or entity holding any
legal or beneficial interest whatsoever in it (whether directly or indirectly),
is named on any list of

 

19

--------------------------------------------------------------------------------


 

persons, entities, and governments issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 - Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (“Executive Order
13224”), as in effect on the date hereof, or any similar list issued by OFAC or
any other department or agency of the United States of America (collectively,
the “OFAC Lists”), or is included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or otherwise associated with any of the persons or entities referred to or
described in any OFAC Lists.

 

(p)           Taxes. The Real Property is not currently subject to any tax
abatement, or added or omitted assessment.

 

(q)           Seller has not received written notice that any certificate,
license or permit with respect to the Property has been or is threatened to be
revoked; or that it fails to possess any legally required certificate, license
or permit.

 

Section 8.2            Purchaser’s Representations and Warranties.  Purchaser
represents and warrants to Seller the following:

 

(a)           Status.  Purchaser is a corporation, duly organized and validly
existing under the laws of the State of Maryland.

 

(b)           Authority.  The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and this Agreement constitutes the
legal, valid and binding obligation of Purchaser.

 

(c)           Non-Contravention.  The execution and delivery of this Agreement
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.

 

(d)           Consents.  No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.

 

(e)           Patriot Act.  Neither Buyer nor any person or entity holding any
legal or beneficial interest whatsoever in it (whether directly or indirectly),
is named on any OFAC List of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224 as in effect on the date hereof, or any
similar OFAC Lists issued by OFAC or any other department or agency of the
United States of America, or is included in, owned by, controlled by, acting for
or on behalf of, providing assistance, support, sponsorship, or services of any
kind to, or otherwise associated with any of the persons or entities referred to
or described in any OFAC Lists.

 

20

--------------------------------------------------------------------------------


 

Section 8.3            Survival of Representations, Warranties and Covenants. 
The representations and warranties of Seller set forth in Section 8.1 and/or
expressly stated elsewhere in this Agreement will survive the Closing for a
period of three hundred sixty-five (365) days.  Seller shall have no liability
with respect to any of Seller’s representations, warranties and covenants herein
if, prior to the Closing, Purchaser has knowledge of any breach of a covenant of
Seller herein, or Purchaser obtains knowledge (from whatever source, as a result
of Purchaser’s due diligence tests, investigations and inspections of the
Property, or written disclosure by Seller or Seller’s agents and employees) that
contradicts any of Seller’s representations, warranties and covenants herein,
and Purchaser nevertheless consummates the transaction contemplated by this
Agreement. In the event the Seller’s representations, and warranties herein are
not materially true, accurate and complete as of the Closing Date, Purchaser
may, as Purchaser’s sole and exclusive remedy, elect by written notice to Seller
within fifteen (15) Business Days after Purchaser obtains knowledge of any
breach to terminate this Agreement, in which event Purchaser will receive from
the Escrow Agent the Earnest Money Deposit together with all interest accrued
thereon and Seller shall pay to Purchaser an amount equal to its reasonable
out-of-pocket expenses incurred by Purchaser such amount not to exceed Five
Hundred Thousand Dollars ($500,000.00), whereupon Seller and Purchaser will have
no further rights or obligations under this Agreement, except with respect to
the Termination Surviving Obligations. The Closing Surviving Obligations and the
Termination Surviving Obligations will survive Closing without limitation.  All
other covenants and agreements made or undertaken by Seller under this
Agreement, unless otherwise specifically provided herein, will not survive the
Closing Date but will be merged into the Deed and other Closing documents
delivered at the Closing.

 

ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1            Conditions Precedent to Obligation of Purchaser.  The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

 

(a)           Seller shall have delivered to Purchaser all of the items required
to be delivered to Purchaser pursuant to the terms of this Agreement, including
but not limited to, those provided for in Section 10.3.

 

(b)           All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement or not
materially adverse to Purchaser in Purchaser’s reasonable judgment).

 

(c)           Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the Closing Date.

 

Section 9.2            Conditions Precedent to Obligation to Seller.  The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the date

 

21

--------------------------------------------------------------------------------


 

of Closing of all of the following conditions, any or all of which may be waived
by Seller in it sole discretion:

 

(a)           Seller shall have received the Purchase Price as adjusted pursuant
to, and payable in the manner provided for, in this Agreement.

 

(b)           Purchaser shall have delivered to Seller all of the items required
to be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.2.

 

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing (with appropriate modifications permitted under this Agreement
or not materially adverse to Seller in Seller’s reasonable judgment).

 

(d)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.

 

ARTICLE X

CLOSING

 

Section 10.1         Closing.  The consummation of the transaction contemplated
by this Agreement by delivery of documents and payments of money shall take
place at 10:00 a.m. Eastern Time on the Scheduled Closing Date at the offices of
the Seller’s counsel: Pitney, Hardin, Kipp & Szuch LLP, 200 Campus Drive,
Florham Park, New Jersey 07932.  Seller and Purchaser shall attend a pre-closing
at the office of the Seller’s counsel on May 24, 2004 (“Initial Scheduled
Closing Date”).  In the event the Closing does not occur on June 1, 2004, either
party may schedule a time of the essence closing upon ten (10) days written
notice to the other party.

 

At Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
by the party for whose benefit they are intended.  The acceptance of the Deed by
Purchaser shall be deemed to be full performance and discharge of each and every
agreement and obligation on the part of the Seller to be performed hereunder
unless otherwise specifically provided herein.

 

Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Closing does not occur on or before the time of the essence
closing date for any reason other than a Purchaser default, Purchaser shall have
the right to terminate this Agreement by written notice to Seller, in which
event, the Earnest Money Deposit and any interest thereon will be returned to
Purchaser and neither Seller nor Purchaser will have any further obligation
under this Agreement or with respect to the Section 2.2(b) Transactions, except
for the Termination Surviving Obligations or pursuant to Article 13, if
applicable.

 

Section 10.2         Purchaser’s Closing Obligations.  On the Closing Date,
Purchaser, at its sole cost and expense, will deliver the following items to
Seller at Closing as provided herein:

 

22

--------------------------------------------------------------------------------


 

(a)           The Purchase Price, after all adjustments are made as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.3

 

(b)           The Lease, duly executed by Purchaser;

 

(c)           A counterpart original of the Assignment of AT&T Wireless License,
duly executed by Purchaser;

 

(d)           Evidence reasonably satisfactory to Seller that the person
executing the Lease on behalf of Purchaser has full right, power and authority
to do so;

 

(e)           A counterpart original of the Closing Statement, duly executed by
Purchaser;

 

(f)            A certificate, dated as of the date of Closing, stating that the
representations and warranties of Purchaser contained in Section 8.2 are true
and correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein) or identifying any representation
or warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change.  In no event shall Purchaser be liable
to Seller for, or be deemed to be in default hereunder if any representation or
warranty is not true and correct in all material respects; provided, however,
that such event shall constitute the non-fulfillment of the condition set forth
in Section 9.2(c).  If, despite changes or other matters described in such
certificate, the Closing occurs, Purchaser’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

 

(g)           A counterpart original of the Assignment of Licenses, Permits and
Plans in the form attached hereto as Exhibit K; and

 

(h)           Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction with is the subject of this
Agreement.

 

Section 10.3         Seller’s Closing Obligations.  At the Closing, Seller will
deliver to Purchaser the following documents:

 

(a)           A bargain and sale deed with covenants against grantor’s acts
attached hereto as Exhibit D (the “Deed”), duly executed and acknowledged by
Seller, conveying to the Purchaser the Real Property and the Improvements
subject only to the Permitted Exceptions;

 

(b)           The Lease, duly executed by Seller;

 

(c)           A counterpart original of the Assignment of AT&T Wireless License,
duly executed by Seller;

 

(d)           The original AT&T Wireless License;

 

23

--------------------------------------------------------------------------------


 

(e)           Evidence reasonably satisfactory to the Title Company that the
person executing the documents delivered by Seller pursuant to this Section 10.3
on behalf of Seller has full right, power, and authority to do so;

 

(f)            A certificate in the form attached hereto as Exhibit F
(“Certificate as to Foreign Status”) certifying that Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended, as well as any form or other document required under applicable laws to
be executed by Seller in connection with any transfer tax applicable to the
transaction contemplated by this Agreement;

 

(g)           A certificate, dated as of the date of Closing, stating that the
representations and warranties of Seller contained in Section 8.1 are true and
correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein) or identifying any representation
or warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change.  Except as otherwise provided in
Section 8.3, in no event shall Seller be liable to Purchaser for, or be deemed
to be in default hereunder if any representation or warranty is not true and
correct in all material respects; provided, however, that such event shall
constitute the non-fulfillment of the condition set forth in Section 9.1(b). 
If, despite changes or other matters described in such certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate;

 

(h)           Counterparts of the transfer tax declaration, duly executed by
Seller;

 

(i)            All other Documents not previously delivered to Purchaser which
are in Seller’s possession;

 

(j)            The original tax bills for the Property;

 

(k)           An affidavit of title in form reasonably required by the Title
Company;

 

(l)            A counterpart original of the Assignment of Licenses, Permits and
Plans in the form attached hereto as Exhibit K (“Assignment of Licenses, Permits
and Plans”);

 

(m)          A Bill of Sale for the Furniture in the form attached hereto as
Exhibit L (“Bill of Sale”); and

 

(n)           Certificate of Occupancy or Certificate of Continuing Occupancy,
if required by the municipality.

 

Section 10.4         Prorations.

 

(a)           Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the “Proration Time”), the following (collectively,
the “Proration Items”):

 

(i)            Utility charges payable by Seller, if any, including, without
limitation, electricity, water charges and sewer charges.  If there are meters
on the Real Property, Seller will cause readings of all said meters to be
performed not more than five (5) days prior to

 

24

--------------------------------------------------------------------------------


 

the Closing Date, and a per diem adjustment shall be made for the days between
the meter reading date and the Closing Date based on the most recent meter
reading.

 

(ii)           License fees and any other amounts payable under the AT&T
Wireless License, if any.

 

(iii)          Real estate taxes due and payable for the calendar year.  If the
Closing Date shall occur before the tax rate is fixed, the apportionment of real
estate taxes shall be upon the basis of the tax rate for the preceding year
applied to the latest assessed valuation.

 

(iv)          Any unconfirmed assessments will be satisfied in full by Seller at
Closing.

 

Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the “Closing Statement”).  The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller. 
The prorations shall be paid at Closing by Purchaser to Seller (if the
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
prorations result in a net credit to Purchaser) by increasing or reducing the
cash to be delivered by Purchaser in payment of the Purchase Price at the
Closing.  If the actual amounts of the Proration Items are not known as of the
Closing Date, the prorations will be made at Closing on the basis of the best
evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser.  No prorations will be
made in relation to insurance premiums, and Seller’s insurance policies will not
be assigned to Purchaser.  Final readings and final billings for utilities will
be made if possible as of the Closing Date, in which event no proration will be
made at the Closing with respect to utility bills.  Seller will be entitled to
all deposits presently in effect with the utility providers, and Purchaser will
be obligated to make its own arrangements for any deposits with the utility
providers.  The provisions of this Section 10.4(a) will survive the Closing for
twelve (12) months.

 

Section 10.5         Costs of Title Company and Closing Costs.  Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

 

(a)           Seller shall pay (i) Seller’s attorney’s fees, (ii) all transfer
and conveyance taxes and (iii) one-half (1/2) of escrow fees, if any.

 

(b)           Purchaser shall pay (i) the costs of recording the Deed to the
Property and all other documents; (ii) the cost of the premium for the Title
Policy and all title searches; (iii) all costs of any additional coverage under
the Title Policy or endorsements or deletions to the Title Policy that are
desired by Purchaser,  and not required to be provided by Seller to address
title defects as may be imposed pursuant to Sections 6.1 or 6.4; (iv) all
premiums and other costs for any mortgagee policy of title insurance, if any,
including but not limited to any endorsements or deletions; (v) Purchaser’s
attorney’s fees; (vi) one-half (1/2) of escrow fees, if any and (vii) the costs
of the Survey as provided for in Section 6.2.

 

25

--------------------------------------------------------------------------------


 

(c)           Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.

 

ARTICLE XI

CONDEMNATION AND CASUALTY

 

Section 11.1         Casualty.  If, prior to the Closing Date, the Real Property
and Improvements are destroyed or damaged by fire or other casualty in whole or
in part, Seller will notify Purchaser of such casualty and Seller shall have the
option to either: (i) restore the damage prior to Closing, or (ii) proceed to
Closing and provide Purchaser with an assignment of all money received or
receivable under any insurance polices and, to the extent the loss or damage is
not covered by insurance, or to the extent of any deductibles, Seller shall pay
or credit at Closing Purchaser an amount equal to the reasonable costs of
repairing or restoring the damage.

 

Section 11.2         Condemnation of Property.

 

In the event of any actual or threatened condemnation of all or any Significant
Portion of the Real Property and Improvements prior to the Closing, Purchaser
shall have the option to terminate this Agreement by serving written notice to
Seller within thirty (30) days after receipt of notice of such condemnation. If
this Agreement is terminated by Purchaser pursuant to this Section 11.2, the
Earnest Money Deposit and all interest accrued thereon will be returned to
Purchaser and thereafter neither Seller nor Purchaser will have any further
rights or obligations to the other hereunder or with respect to the Section
2.2(b) Transactions except with respect to the Termination Surviving
Obligations.  If Purchaser elects not to terminate this Agreement in accordance
with this Section 11.2, Seller will assign to Purchaser any and all claims for
the proceeds of such condemnation or sale to the extent the same are applicable
to the Property, and Purchaser will take title to the Property with the
assignment of such proceeds and subject to such condemnation and without
reduction of the Purchase Price. Notwithstanding anything to the contrary
herein, if any eminent domain or condemnation proceeding is instituted (or
notice of same is given) solely for the taking of any subsurface rights for
utility easements or for any right-of-way easement, and the surface may, after
such taking, be used in substantially the same manner as though such rights have
not been taken, Purchaser will not be entitled to terminate this Agreement as to
any part of the Property, but any award resulting therefrom will be assigned to
Purchaser at Closing and will be the exclusive property of Purchaser upon
Closing.

 

ARTICLE XII

CONFIDENTIALITY

 

Section 12.1         Confidentiality.  Seller and Purchaser each expressly
acknowledge and agree that the transactions contemplated by this Agreement and
the terms, conditions, and negotiations concerning the same will be held in the
strictest confidence by each of them until Closing and will not be disclosed by
either of them except to their respective legal counsel, accountants,
consultants, officers, partners, directors, and shareholders, and except and
only to the extent that such disclosure may be necessary for their respective
performances hereunder.  Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by

 

26

--------------------------------------------------------------------------------


 

Purchaser to any third persons without the prior written consent of Seller,
except as otherwise provided in this Agreement.  Nothing contained in this
Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII response to lawful process or subpoena or other valid or enforceable
order of a court of competent jurisdiction or any filings with governmental
authorities required by reason of the transactions provided for herein pursuant
to an opinion of counsel.  Nothing in this Article XII will negate, supersede or
otherwise affect the obligations of the parties under the Right of Access and
Confidentiality Agreement.  In addition, prior to or as a part of the Closing,
any press release with respect to the sale contemplated herein or any matters
set forth in this Agreement will be made only in the form approved by both
parties and their respective counsel, which approval shall not be unreasonably
withheld or delayed.  The parties and their respective counsel hereby approve
the post-closing issuance of a press release substantially in the form attached
hereto as Exhibit M, attached hereto and made a part hereof.  The provisions of
this Article XII will survive any termination of this Agreement.

 

ARTICLE XIII

REMEDIES

 

Section 13.1         Default by Seller.  In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any default of Seller, Purchaser may, as Purchaser’s sole and exclusive remedy,
elect by written notice to Seller within fifteen (15) Business Days following
the Scheduled Closing Date, either of the following: (a) terminate this
Agreement, in which event Purchaser will receive from the Escrow Agent the
Earnest Money Deposit together with all interest accrued thereon and Seller pay
to Purchaser an amount equal to its reasonable out-of-pocket expenses incurred
by Purchaser such amount not to exceed Five Hundred Thousand Dollars
($500,000.00), whereupon Seller and Purchaser will have no further rights or
obligations under this Agreement, except with respect to the Termination
Surviving Obligations; or (b) seek to enforce specific performance of Seller’s
obligations hereunder. Notwithstanding the foregoing, in the event the Closing
and the transactions contemplated hereby do not occur as herein provided by
reason of any willful material default of Seller, Purchaser and Seller agree
that Purchaser may, as Purchaser’s sole and exclusive remedy, elect by written
notice to Seller within thirty (30) Business Days following the Scheduled
Closing Date, either of the following: (a) terminate this Agreement, in which
event Purchaser will receive from the Escrow Agent the Earnest Money Deposit
together with all interest accrued thereon and Seller shall pay to Purchaser an
amount equal to Five Hundred Thousand Dollars ($500,000.00) as the full, agreed
and liquidated damages for Seller’s default and failure to complete the sale of
the Property, whereupon this Agreement will terminate and Seller and Purchaser
will have no further rights or obligations hereunder, except with respect to the
Termination Surviving Obligations; or (b) seek to enforce specific performance
of Seller’s obligations hereunder. Except as provided in this Section with
regard to out-of pocket expenses and the liquidated damages in the event of a
willful material default by Seller, Purchaser expressly waives its rights to
seek damages in the event of Seller’s default hereunder.  Purchaser shall be
deemed to have elected to terminate this Agreement and receive back the Earnest
Money Deposit if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which the
Property is located or provide Seller with notice of a willful material default,
on or before ninety (90) days following the Scheduled Closing Date.

 

27

--------------------------------------------------------------------------------


 

Section 13.2         Default by Purchaser.  In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer.  Purchaser and Seller hereby agree that (a) an amount equal to the
Earnest Money Deposit, together with all interest accrued thereon, is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and (b)
such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser resulting in the failure of consummation of the Closing, whereupon
this Agreement will terminate and Seller and Purchaser will have no further
rights or obligations hereunder, except with respect to the Termination
Surviving Obligations.  The payment of such amount as liquidated damages is not
intended as a forfeiture or penalty but is intended to constitute liquidated
damages to Seller.  Notwithstanding the foregoing, nothing contained herein will
limit Seller’s remedies at law, in equity or as herein provided in the event of
a breach by Purchaser of any of the Termination Surviving Obligations.

 

ARTICLE XIV

NOTICES

 

Section 14.1         Notices.

 

(a)           All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by facsimile transmission
(provided that such facsimile is confirmed by the sender by expedited delivery
service in the manner previously described), sent to the intended addressee at
the address set forth below, or to such other address or to the attention of
such other person as the addressee will have designated by written notice sent
in accordance herewith.  Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:

 

If to Seller:                             AT&T Corp.

55 Corporate Drive

Room 32A03

Bridgewater, NJ 08807-1265

Attn:       Jack Colasurdo

(908) 658-7747 (tele.)

(908) 658-2191 (fax)

 

with a copy to:                      Lawrence F. Reilly, Esq.

Pitney, Hardin, Kipp & Szuch LLP

200 Campus Drive

Florham Park, New Jersey 07932

(973) 966-6300 (tele.)

(973) 966-1550 (fax)

 

28

--------------------------------------------------------------------------------


 

If to Purchaser:                     c/o Mack-Cali Realty Corporation

11 Commerce Drive

Cranford, New Jersey 07016

with separate notices to the attention of:

Mr. Mitchell E. Hersh

(908) 497-2009 (tele.)

(908) 272-0214 (fax)

and

Roger W. Thomas, Esq.

(908) 272-2612 (tele.)

(908) 497-0485 (fax)

 

with a copy to:                                      Martin E. Dollinger, Esq.

Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, LLP

99 Wood Avenue South

Iselin, New Jersey 08830

732-549-5600 (tele.)

732-549-1881 (fax)

 

If to Escrow Agent:                             Attn: Pete Doyle

Lawyers Title Insurance Corp.

655 Third Avenue, 11th Floor

New York, NY 10017

212-949-0100 (tele)

:212-697-0286 (fax)

 

(b)           Notices given by overnight delivery service as aforesaid shall be
deemed received and effective on receipt or refusal to accept delivery.  Notices
may be given by counsel for the parties described above, and such notices shall
be deemed given by said party, for all purposes hereunder.

 

ARTICLE XV

ASSIGNMENT AND BINDING EFFECT

 

Section 15.1         Assignment; Binding Effect.  The provisions hereof shall
inure to the benefit of, and shall be binding upon, the heirs, executors,
administrators, successors and assigns of the respective parties; provided,
however, Purchaser may not assign this Agreement or any of Purchaser’s rights
hereunder to any person or entity other than to a Permitted Assignee (as
hereinafter defined).  No permitted assignment of this Agreement shall relieve
Purchaser from any of its obligations hereunder.  As used herein, a “Permitted
Assignee” shall mean an Affiliate of Purchaser. As used herein, an “Affiliate”
shall refer to an entity that is controlled by the same entity that controls
Purchaser, is controlled by Purchaser or Mack-Cali Realty L.P., or controls
Purchaser.  The terms “control,” “controlled by,” or “in common control with”
shall mean ownership of (i) more than fifty percent (50%) of the outstanding
voting stock of a corporation (or other equity and control interest if not a
corporation), or (ii) the possession of power to direct

 

29

--------------------------------------------------------------------------------


 

or cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute, or
according to the provisions of a contract.

 

ARTICLE XVI

BROKERAGE

 

Section 16.1         Brokers.  Purchaser and Seller represent that they have not
dealt with any brokers, finders or salesmen, in connection with this transaction
and agree to indemnify, defend and hold each other harmless from and against any
and all loss, cost, damage, liability or expense, including reasonable
attorneys’ fees, which either party may sustain, incur or be exposed to by
reason of any claim for fees or commissions made through the other party.  The
provisions of this Article XVI will survive any Closing or termination of this
Agreement.

 

ARTICLE XVII

ESCROW AGENT

 

Section 17.1         Escrow.

 

(a)           Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder.  In the
event Purchaser has not terminated this Agreement by the end of the Evaluation
Period, the Earnest Money Deposit shall be non-refundable to Purchaser, but
shall be credited against the Purchase Price at the Closing.  All interest
earned on the Earnest Money Deposit shall be paid to the party entitled to the
Earnest Money Deposit.  In the event this Agreement is terminated prior to the
expiration of the Evaluation Period or as otherwise provided for in accordance
with the terms and provisions of this Agreement, the Earnest Money Deposit and
all interest accrued thereon will be returned by the Escrow Agent to the
Purchaser.  In the event the Closing occurs, the Earnest Money Deposit and all
interest accrued thereon will be released to Seller, and Purchaser shall receive
a credit against the Purchase Price in the amount of the Earnest Money Deposit,
without the interest.  In all other instances, Escrow Agent shall not release
the Earnest Money Deposit to either party until Escrow Agent has been requested
by Seller or Purchaser to release the Earnest Money Deposit and has given the
other party five (5) Business Days to dispute, or consent to, the release of the
Earnest Money Deposit.  Seller represents that its tax identification number,
for purposes of reporting the interest earnings, is 13-4924710.  Purchaser
represents that its tax identification number, for purposes of reporting the
interest earnings, is 22-3305147.

 

(b)           Escrow Agent shall not be liable to any party for any act or
omission, except for bad faith, gross negligence or willful misconduct, and the
parties agree to indemnify Escrow Agent and hold Escrow Agent harmless from any
and all claims, damages, losses or expenses arising in connection herewith.  The
parties acknowledge that Escrow Agent is acting solely as stakeholder for their
mutual convenience.  In the event Escrow Agent receives written notice of a
dispute between the parties with respect to the Earnest Money Deposit and the
interest earned thereon (the “Escrowed Funds”), Escrow Agent shall not be bound
to release and deliver the Escrowed Funds to either party but may either (i)
continue to hold the Escrowed Funds until

 

30

--------------------------------------------------------------------------------


 

otherwise directed in a writing signed by all parties hereto or (ii) deposit the
Escrowed Funds with the clerk of any court of competent jurisdiction.  Upon such
deposit, Escrow Agent will be released from all duties and responsibilities
hereunder.  Escrow Agent shall have the right to consult with separate counsel
of its own choosing (if it deems such consultation advisable) and shall not be
liable for any action taken, suffered or omitted by it in accordance with the
advice of such counsel.

 

I               Escrow Agent shall not be required to defend any legal
proceeding which may be instituted against it with respect to the Escrowed
Funds, the Property or the subject matter of this Agreement unless requested to
do so by Purchaser or Seller and is indemnified to its satisfaction against the
cost and expense of such defense.  Escrow Agent shall not be required to
institute legal proceedings of any kind and shall have no responsibility for the
genuineness or validity of any document or other item deposited with it or the
collectibility of any check delivered in connection with this Agreement.  Escrow
Agent shall be fully protected in acting in accordance with any written
instructions given to it hereunder and believed by it to have been signed by the
proper parties.

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1         Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein.  No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

 

Section 18.2         Recovery of Certain Fees.  In the event a party hereto
files any action or Suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the substantially prevailing party will be entitled to have and
recover certain fees from the other party including all reasonable attorneys’
fees and costs resulting therefrom.  For purposes of this Agreement, the term
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding.  The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

 

Section 18.3         Construction.  Headings at the beginning of each article
and section are solely for the convenience of the parties and are not a part of
this Agreement.  Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa.  This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same.  All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement.  In the

 

31

--------------------------------------------------------------------------------


 

event the date on which Purchaser or Seller is required to take any action under
the terms of this Agreement is not a Business Day, the action will be taken on
the next succeeding Business Day.

 

Section 18.4         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Agreement, will constitute a complete and
fully executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.

 

Section 18.5         Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

Section 18.6         Entire Agreement.  This Agreement is the final expression
of, and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto.  This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein or in the Right of Access
and Confidentiality Agreement.

 

Section 18.7         Governing Law.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS RULES.  SELLER AND
PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED.

 

Section 18.8         No Recording.  The parties hereto agree that neither this
Agreement nor any affidavit or memorandum concerning it will be recorded and any
recording of this Agreement or any such affidavit or memorandum by Purchaser
will be deemed a default by Purchaser hereunder; provided, however, that
Purchaser may record a Notice of Settlement or file a lis pendens in the event
it institutes a suit for specific performance.

 

Section 18.9         Further Actions.  The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 18.10       Exhibits.  The following sets forth a list of Exhibits to
the Agreement:

 

Exhibit A

 

Legal Description of Real Property

Exhibit B

 

Lease

Exhibit C

 

Permitted Exceptions

Exhibit D

 

Form of Deed

Exhibit E

 

Suits and Proceedings

Exhibit F

 

Certificate as to Foreign Status

Exhibit G

 

List of Environmental Reports

Exhibit H

 

AT&T Wireless License

Exhibit I

 

Assignment of AT&T Wireless License

Exhibit J

 

Intentionally Omitted

Exhibit K

 

Assignment of Plans, Permits and Licenses

Exhibit L

 

Bill of Sale

Exhibit M

 

Press Release

 

Section 18.11       No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.

 

Section 18.12       Limitations on Benefits.  It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder.  Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
a beneficiary of any term or provision of this Agreement or any instrument or
document delivered pursuant hereto, and Purchaser and Seller expressly reject
any such intent, construction or interpretation of this Agreement.

 

Section 18.13       Discharge of Obligations.  The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive the
Closing.

 

Section 18.14       Non-Liability.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, no director, officer, employee, shareholder, member, manager, partner
or agent of Seller nor any of the directors, officers, employees, shareholders,
members, managers, partners

 

33

--------------------------------------------------------------------------------


 

or agents of any of the directors, officers, employees, shareholders, members,
managers, partners or agents of Seller nor any other person, partnership,
corporation or trust, as principal of Seller, whether disclosed or undisclosed
(collectively, the “Seller Exculpated Parties”) shall have any personal
obligation or liability hereunder, and Purchaser shall not seek to assert any
claim or enforce any of its rights hereunder against any Seller Exculpated
Party.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, no director, officer, employee, shareholder, member, manager, partner
or agent of Purchaser nor any of the directors, officers, employees,
shareholders, members, managers, partners or agents of any of the directors,
officers, employees, shareholders, members, managers, partners or agents of
Purchaser nor any other person, partnership, corporation or trust, as principal
of Purchaser, whether disclosed or undisclosed (collectively, the “Purchaser
Exculpated Parties”) shall have any personal obligation or liability hereunder,
and Purchaser shall not seek to assert any claim or enforce any of its rights
hereunder against any Purchaser Exculpated Party.

 

Section 18.15  Waiver of Jury Trial.  PURCHASER AND SELLER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY PURCHASER AND SELLER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  SELLER OR PURCHASER, AS APPLICABLE, IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY PURCHASER OR SELLER, AS APPLICABLE.

 

[SIGNATURE BLOCKS ON NEXT PAGE]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

Date Executed:

 

SELLER:

 

 

 

April 2, 2004

 

AT&T CORP., a New York corporation

 

 

 

 

 

By:

/s/ Jack Colasurdo

 

 

 

Name:  Jack Colasurdo

 

 

Title:   Global Real Estate Director

 

 

 

 

 

PURCHASER:

 

 

 

April 2, 2004

 

Mack-Cali Realty Corporation, a Maryland

 

 

corporation

 

 

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

Name: Mitchell E. Hersh

 

 

Title: Chief Executive Officer

 

 

 

 

 

ESCROW AGENT:

 

 

 

April 5, 2004

 

Lawyers Title Insurance Corporation

 

 

 

 

 

 

 

 

By:

/s/ Craig S. Feder

 

 

 

  Name:   Craig S. Feder

 

 

  Title:   Vice President

 

35

--------------------------------------------------------------------------------